 



Exhibit 10.16
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT DATED AS
OF MARCH 25, 2008, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR
REPLACED FROM TIME TO TIME (THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE
BANK, N.A., AS FIRST PRIORITY REPRESENTATIVE, DEUTSCHE BANK TRUST COMPANY
AMERICAS, A NEW YORK BANKING CORPORATION, AS SECOND PRIORITY REPRESENTATIVE AND
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
SECOND PRIORITY PATENT SECURITY AGREEMENT
          This SECOND PRIORITY PATENT SECURITY AGREEMENT (this “Agreement”),
dated as of March 25, 2008 between MONEYGRAM PAYMENT SYSTEMS, INC., a Delaware
corporation (“Grantor”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation, as Collateral Agent for the benefit of the Secured Parties
(the “Second Priority Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, Grantor has entered into a Second Priority Security Agreement of
even date herewith (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Second Priority Security Agreement”) with
the Second Priority Collateral Agent, for the benefit of the Secured Parties,
pursuant to which Grantor has granted to the Second Priority Collateral Agent a
security interest in substantially all the assets of Grantor, including all
right, title and interest of Grantor in, to and under all now owned and
hereafter acquired Patents, and all proceeds thereof, to secure the payment of
the Second Priority Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Second Priority Security Agreement and the Indenture, as
applicable;
     WHEREAS, Grantor owns the registered and pending Patents listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Second Priority Collateral Agent, for the benefit of the Second Priority Secured
Parties, a continuing security interest in all of Grantor’s right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the “Patent Collateral”),
whether presently existing or hereafter created or acquired:

 



--------------------------------------------------------------------------------



 



  (1)   each Patent, including without limitation, each registered and pending
Patent referred to in Schedule 1 annexed hereto, together with any reissues,
continuations or extensions thereof; and     (2)   all proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present or future infringement of any Patent, including,
without limitation, any registered and pending Patent referred to in Schedule 1
annexed hereto.

The security interests are granted in furtherance, and not in limitation of, the
security interests granted to the Second Priority Collateral Agent, for the
benefit of the Second Priority Secured Parties, pursuant to the Second Priority
Security Agreement. Grantor hereby acknowledges and affirms that the rights and
remedies of Second Priority Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Second Priority Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Second
Priority Security Agreement, the terms of the Second Priority Security Agreement
shall govern.
[signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Second Priority Patent Security
Agreement to be duly executed by its duly authorized officer thereunto as of the
date first written above.

                MONEYGRAM PAYMENT SYSTEMS, INC.  
 
         
 
  By:   /s/ David J. Parrin  
 
         
 
  Name:   David J. Parrin  
 
         
 
  Title:   Executive Vice President and Chief Financial Officer  
 
     
 
 

          Acknowledged:    
 
        DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent for the
benefit of the Secured Parties by DEUTSCHE BANK NATIONAL TRUST COMPANY    
 
       
By:
  /s/ Cynthia J. Powell    
 
       
Name:
  Cynthia J. Powell    
 
       
Title:
  Vice President    
 
       
 
       
By:
  /s/ David Contino    
 
       
Name:
  David Contino    
 
       
Title:
  Vice President    
 
       

Signarure page to second prority
Patent Security Areement

3